

RPX CORPORATION
ONE MARKET PLAZA, STEUART TOWER, SUITE 700
SAN FRANCISCO, CA 94105


October 12, 2010




David Anderson
3401 Clay St. Apt 301
San Francisco, CA 94118


Dear David Anderson:
RPX Corporation (the "Company") is pleased to offer you employment on the
following terms:
l.     Position. Your initial title will be Director, Corporate Development and
you will initially report to Geoffrey T. Barker, Chief Operating Officer. This
is a full-time position.
2.Commencement of Employment. This letter is conditioned upon your agreement to
begin employment with the Company no later than November 1, 2010.
3.Cash Compensation. The Company will pay you a starting salary at the rate of
$175,000 per year, payable in accordance with the Company's standard payroll
schedule. This salary will be subject to adjustment pursuant to the Company's
employee compensation policies in effect from time to time.
4.Equity Compensation. As pan of your offer, we are also pleased to offer you a
grant of 50,000 Options on Common Stock of the Company. This grant is subject to
approval by the Company's board of directors and will vest 25% upon completion
of your first year of employment with the Company, with the remaining 75%
vesting ratably on a monthly basis over three years.
5.Employee Benefits. As a regular employee of the Company, you will be eligible
to participate in a number of Company-sponsored benefits. In addition, you will
be entitled to paid time off in accordance with the Company's PTO policy, as in
effect from time to time.
6.Proprietary Information and Inventions Agreement. Like all Company employees,
you will be required, as a condition of your employment with the Company, to
sign the Company's standard Proprietary Information and Inventions Agreement, a
copy of which is attached hereto as Exhibit A.
7.Employment Relationship. Our benefits, payroll, and other human resource
management services are provided through TriNet Employer Group, Inc., a
professional employer organization. As a result of our arrangement with TriNet,
TriNet will be considered your employer of record for these purposes and your
managers at the Company will be responsible for directing your work, reviewing
your performance, setting your schedule, and otherwise directing your work.
Employment with the Company is for no specific period of time. Your employment
with the
















--------------------------------------------------------------------------------




David Anderson
October 12, 2010
Page 2
Company will be "at will," meaning that either you or the Company may terminate
your employment at any time and for any reason, with or without cause. Any
contrary representations that may have been made to you are superseded by this
letter agreement. This is the full and complete agreement between you and the
Company on this term. Although your job duties, title, compensation and
benefits, as well as the Company's personnel policies and procedures, may change
from time to time, the "at will" nature of your employment may only be changed
in an express written agreement signed by you and a duly authorized officer of
the Company (other than you). While you render services to the Company, you will
not engage in any other employment, consulting or other business activity
(whether full-time or part-time) that would create a conflict of interest with
the Company. By signing this letter of agreement, you confirm to the Company
that you have no contractual commitments or other legal obligations that would
prohibit you from performing your duties for the Company,
8.
Tax Matters.

(a)    Withholding. All forms of compensation referred to in this letter
agreement are subject to reduction to reflect applicable withholding and payroll
taxes and other deductions required by law.
(b)    Tax Advice. You are encouraged to obtain your own tax advice regarding
your compensation from the Company. You agree that the Company does not have a
duty to design its compensation policies in a manner that minimizes your tax
liabilities, and you will not make any claim against the Company or its Board of
Directors related to tax liabilities arising from your compensation.
9.
Interpretation, Amendment and Enforcement. This letter agreement and Exhibit A

constitute the complete agreement between you and the Company, contain all of
the terms of your employment with the Company and supersede any prior
agreements, representations or understandings (whether written, oral or implied)
between you and the Company. This letter agreement may not be amended or
modified, except by an express written agreement signed by both you and a duly
authorized officer of the Company. The terms of this letter agreement and the
resolution of any disputes as to the meaning, effect, performance or validity of
this letter agreement or arising out of, related to, or in any way connected
with, this letter agreement, your employment with the Company or any other
relationship between you and the Company (the "Disputes") will be governed by
California law, excluding laws relating to conflicts or choice of law. You and
the Company submit to the exclusive personal jurisdiction of the federal and
state courts located in San Francisco, California, in connection with any
Dispute or any claim related to any Dispute.


As required by law, your employment with the Company is contingent upon your
providing legal proof of your identity and authorization to work in the United
States. This offer is contingent upon our receipt of a satisfactory
investigation report of your background.
























--------------------------------------------------------------------------------




David Anderson
October 12, 2010
Page 3
You may indicate your agreement with these terms and accept this offer by
signing and dating both the enclosed duplicate original of this letter agreement
and the enclosed Proprietary Information and Inventions Agreement and returning
them to me.
This offer shall remain in effect through 5:00pm, October 22, 2010, after which
time it shall become void.
Very truly yours,
RPX CORPORATION
adamspiegela01.jpg [adamspiegela01.jpg]
By Adam C Spiegel
Title: Chief Financial Officer




I have read and accept this employment offer:


davidandersonsignature.jpg [davidandersonsignature.jpg]
Dated:     October 19, 2010        
Attachment
Exhibit A: Proprietary Information and Inventions Agreement
































--------------------------------------------------------------------------------








ADDENDUM TO OFFER LETTER
By and between RPX Corporation (the “Company”) and David Anderson


As the Chief Financial Officer of the Company, Mr. Anderson receives an annual
base salary of $310,000 with eligibility for a discretionary bonus of up to 60%
of base salary under the Company’s 2017 Bonus Plan.


        


